Mr. Justice Teller
delivered the opinion of the court.
The defendants in error were plaintiffs in a suit against the plaintiffs in error for an accounting.' A demurrer to the complaint was overruled, the defendant answered at length, and the plaintiffs replied. The cause was tried to the court without a jury and judgment entered for the plaintiffs. Plaintiff in error has assigned a number of errors, only one of which may, under the rules, be considered. None of the errors assigned on this record were presented on the motion for a new trial. The only alleged error to be considered is that in the overruling of the demurrer to the complaint.
The complaint is in usual form, alleging the entrusting of moneys to the defendant, the misappropriation of some of them, and failure to account for other items. It states a cause of action for an accounting. On the motion for a new trial it was urged: First, that the evidence was insufficient to sustain the judgment, and that the judgment is against the law. Second, that there was error in law occurring at the trial. Neither of these grounds for reversal is mentioned in the assignment of errors.
There was a mass of testimony before the court on the question at issue, and were there error properly assigned *482we would not be at liberty to disturb the court’s findings, based upon conflicting evidence. What the errors of law were on the trial is not stated.
The supersedeas is accordingly denied, and the judgment affirmed.
Mr. Chief Justice Scott and Mr. Justice Allen concur.